Citation Nr: 0831795	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-03 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for left knee disorder.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 2003 to June 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.  In January 2007, the veteran 
relocated to Pennsylvania and her claim file was transferred 
to the RO in Philadelphia, Pennsylvania.

The veteran's claim also initially included the issue of 
service connection for a right knee disorder.  In her January 
2007 VA Form 9, however, the veteran preserved for this 
appeal only the issue of service connection for her left knee 
condition.  As such, the question of the veteran's 
entitlement to service connection for her left knee disorder 
is the sole issue in this matter.


FINDINGS OF FACT

There is competent medical evidence that the veteran's left 
knee disorder was first manifest in service.


CONCLUSION OF LAW

The veteran's left knee disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

Additionally, disability which is proximately due to, or 
which results from, another disease or injury for which 
service connection has been granted shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a).  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service 
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence that was created before the 
onset of aggravation or by the earliest medical evidence 
created at any time between the onset of aggravation and the 
receipt of the medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

II.  Analysis

The veteran's service medical records reflect that she was 
treated for a left knee sprain in September 2003.  At that 
time she was provided a knee support, given ibuprofen, and 
advised to rest and ice her knee.  A service record from 
November 2003, which relates to treatment for right knee 
pain, contains an isolated handwritten reference to left knee 
pain which the veteran rated as a "4-5" on a scale of zero 
to ten.  Given that the remainder of the information on this 
record does not make any reference to left knee pain, 
however, it appears likely that this isolated entry in that 
record was made erroneously.

Subsequent to service, in September 2004, the veteran treated 
at a VA facility for increased pain in both knees.  An 
examination revealed tenderness over the medial aspect of 
both knees.  In March 2005, the veteran was employed by the 
United States Postal Service.  A physical examination 
performed at the time of her hire revealed chondromalacia in 
both knees.  In May 2005, approximately 11 months after her 
discharge from service, the veteran was seen at a VA facility 
for a general medical examination.  The veteran reported at 
that time that she experienced right and left knee problems 
during service.  The examination revealed crepitation in both 
knees which appeared to be slightly greater in the left knee 
than the right and the veteran was diagnosed with a bilateral 
patellofemoral syndrome in both knees.  From October to 
November 2005, the veteran attended physical therapy.  
Although the records from this course of therapy suggests 
that this treatment was directed at the veteran's right knee, 
her therapist opined in a January 2006 letter that the 
veteran's "left knee symptoms may have occurred resulting 
from compensatory motions secondary to her right knee 
condition..."

An orthopedic VA examination of the veteran's knees was 
performed in April 2006. The examiner found that the veteran 
has a bilateral patellofemoral syndrome.  Although the 
examiner opined that the left knee patellofemoral syndrome 
was "not at all likely" to be due to the problem in the 
veteran's right knee, he also opined that the disorders in 
both knees began when the veteran was in service.

In this case, the veteran was treated for left knee sprain 
during service.  Post-service records relating to treatment 
and examinations received within the year after the veteran's 
discharge show that the veteran continued to experience 
symptoms in her left knee following service discharge.  The 
VA examiner's report of April 2006 disputes that the 
veteran's left knee disorder is secondarily caused by her 
service connected right knee disorder.  At the same time, 
however, the report links the left knee disorder to service.  
There is no competent medical evidence that contradicts the 
examiner's conclusion that the left knee disorder began 
during the veteran's service.

Accordingly, the Board finds that it is more likely than not 
that the veteran's left knee disorder was first manifest in 
service.  Service connection is accordingly warranted for 
this disorder.  As such, the claim is granted in full.

III.  Duties to notify and assist

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements 
under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 and 38 C.F.R. § 3.159.  Nevertheless, given the 
favorable action taken above, no further notification or 
assistance in developing the facts pertinent to this limited 
matter is required at this time.  Indeed, any such action 
would result only in delay.





ORDER

Entitlement to service connection for a left knee disorder is 
granted.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


